                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JACK STONE,                                        Case No. 21-cv-02090-DMR
                                   8                    Plaintiff,                          ORDER TO SHOW CAUSE
                                   9             v.

                                  10     POPOUT INC., et al.,
                                  11                    Defendants.

                                  12          Pro se Plaintiff Jack Stone filed a complaint and an application for leave to proceed in
Northern District of California
 United States District Court




                                  13   forma pauperis (“IFP”) on March 23, 2021. [Docket Nos. 1, 3.] On March 26, 2021, the court

                                  14   granted Plaintiff’s IFP application and noted that it would determine separately whether the

                                  15   complaint should be served. [Docket No. 8.]

                                  16          Having reviewed the complaint, it appears that the court lacks subject matter jurisdiction

                                  17   over this action. Plaintiff alleges that he contracted with Defendant Popout, Inc. dba Shippo

                                  18   (“Shippo”) “to ship a surfboard and relevant accessories to Plaintiff’s residence in Sendai, Japan,”

                                  19   and that Shippo was acting as an agent for Defendant DHL Freight USA, Inc. (“DHL”). Compl. ¶

                                  20   1. He further alleges that in December 2020, a third party delivered the surfboard and accessories

                                  21   to him in “badly damaged” condition, with the surfboard “destroyed . . . beyond repair.” Id. at ¶¶
                                       9, 11. Defendants have failed to process Plaintiff’s damages claims and refused to reimburse
                                  22
                                       Plaintiff for his damages. See generally Compl. He alleges that he paid a total of $889.94 for the
                                  23
                                       surfboard and accessories and $261.32 in shipping costs, and that Shippo also charged an
                                  24
                                       “unauthorized fee” of $129.00 related to postage. Compl. ¶¶ 4, 6, 15. He appears to bring claims
                                  25
                                       for breach of contract, negligence, and fraudulent misrepresentation. Compl. 2 § C.
                                  26
                                              Federal courts are courts of limited jurisdiction, and a “federal court is presumed to lack
                                  27
                                       jurisdiction in a particular case unless the contrary affirmatively appears.” Stock W., Inc. v.
                                  28
                                   1   Confederated Tribes, 873 F.2d 1221, 1225 (9th Cir. 1989) (citations omitted). A federal court

                                   2   may exercise either federal question jurisdiction or diversity jurisdiction. Here, Plaintiff appears

                                   3   to assert state law claims; therefore, Plaintiff may only proceed in federal court if he establishes

                                   4   diversity jurisdiction.

                                   5            Plaintiff avers that this case fulfills the diversity jurisdiction requirements. See Compl. 2.

                                   6   A district court has diversity jurisdiction where the parties are diverse and “the matter in

                                   7   controversy exceeds the sum or value of $75,000, exclusive of interests and costs.” 28 U.S.C. §

                                   8   1332. In relevant part, 28 U.S.C. § 1332 provides that parties are diverse when they are “citizens

                                   9   of different States” or “citizens of a State and citizens or subjects of a foreign state.” 28 U.S.C. §
                                       1332(a)(1), (2). Parties are diverse only when “the citizenship of each plaintiff is diverse from the
                                  10
                                       citizenship of each defendant.” Caterpillar Inc. v. Lewis, 519 U.S. 61, 62 (1996). “[T]he
                                  11
                                       congressional grant of diversity jurisdiction is to be strictly construed.” Kantor v. Wellesley
                                  12
Northern District of California
 United States District Court




                                       Galleries, Ltd., 704 F.2d 1088, 1092 (9th Cir. 1983).
                                  13
                                                Plaintiff claims that he is a resident of Japan, that Shippo is headquartered in San
                                  14
                                       Francisco, and that DHL does business in San Francisco, California. Compl. 2. Based on these
                                  15
                                       allegations, it is not clear whether the parties are diverse, as Plaintiff does not allege his own
                                  16
                                       citizenship or the citizenship of either defendant. To the extent Plaintiff claims jurisdiction is
                                  17
                                       proper under 28 U.S.C. § 1332(a)(1), he must allege that the parties are “citizens of different
                                  18
                                       States.” As to Defendants, “a corporation is deemed a citizen of any state where it is
                                  19
                                       incorporated and the state where it has its principal place of business.” Co-Efficient Energy Sys. v.
                                  20
                                       CSL Indus., Inc., 812 F.2d 556, 557 (9th Cir. 1987) (citing 28 U.S.C. § 1332(c)). Thus, it appears
                                  21
                                       that Shippo may be a citizen of California, since it is headquartered in this state. However, the
                                  22
                                       complaint does not allege facts regarding DHL’s citizenship. “Absent unusual circumstances, a
                                  23
                                       party seeking to invoke diversity jurisdiction should be able to allege affirmatively the actual
                                  24
                                       citizenship of the relevant parties.” Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir.
                                  25
                                       2001).
                                  26
                                                As to Plaintiff, citizenship is determined based on his United States citizenship and his
                                  27
                                       domicile. Kantor, 704 F.2d at 1090. “In order to be a citizen of a State within the meaning of the
                                  28
                                                                                           2
                                   1   diversity statute, a natural person must both be a citizen of the United States and be domiciled

                                   2   within the State.” Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 828 (1989) (emphasis in

                                   3   original). “A person’s domicile is her permanent home, where she resides with the intention to

                                   4   remain or to which she intends to return.” Kanter, 265 F.3d at 857. Here, the complaint alleges

                                   5   only that Plaintiff resides in Japan; it does not allege that Plaintiff is a citizen of the United States

                                   6   or that he is domiciled within a state. Therefore, it does not sufficiently allege that he is a citizen

                                   7   of a state for purposes of 28 U.S.C. § 1332(a)(1). See Louisiana Mun. Police Employees’ Ret. Sys.

                                   8   v. Wynn, 829 F.3d 1048, 1056 (9th Cir. 2016) (holding United States citizen who was a permanent

                                   9   resident of Macau “cannot be a citizen of a State for purposes of diversity jurisdiction” because

                                  10   she was not domiciled in a state).

                                  11           To the extent that Plaintiff relies on 28 U.S.C. § 1332(a)(2), that subsection requires an

                                  12   action to be between “citizens of a State and citizens or subjects of a foreign state.” However, the
Northern District of California
 United States District Court




                                  13   complaint does not allege facts to support diversity jurisdiction under that subsection, as it does

                                  14   not allege that any party is a “citizen[ ] or subject of a foreign state.” Moreover, Section

                                  15   1332(a)(2) does not apply if Plaintiff is a United States citizen, since at least one defendant

                                  16   (Shippo) appears to be an American citizen. Louisiana Mun. Police Employees’ Ret. Sys., 829

                                  17   F.3d at 1056 (holding that “jurisdiction cannot be grounded in § 1332(a)(2)” where “there are

                                  18   American citizens on both sides of the case”).

                                  19           Additionally, Plaintiff alleges that the amount in controversy in this case is $75,000.01.

                                  20   Compl. 2. However, Plaintiff’s DHL damages claim, which is attached to the complaint, seeks

                                  21   only the sum of $724.94. Id. at ¶ 32, Ex. G. To the extent that Plaintiff seeks reimbursement for
                                       the purchase price of the surfboard and accessories in addition to all of the shipping charges he
                                  22
                                       incurred, the total potential damages appears to be $1,280.26, far below the $75,000 minimum
                                  23
                                       required to establish diversity jurisdiction. The complaint contains no allegations supporting
                                  24
                                       Plaintiff’s claim that the amount in controversy is actually $75,000.01.
                                  25
                                               Therefore, by no later than May 26, 2021, Plaintiff shall show cause in writing why this
                                  26
                                       matter should not be dismissed for lack of subject matter jurisdiction. If Plaintiff does not file a
                                  27
                                       timely response to this Order to Show Cause, the court will recommend that the action be
                                  28
                                                                                           3
                                   1   dismissed.

                                   2          The court refers Plaintiff to the section “Representing Yourself” on the court’s website,

                                   3   located at http://cand.uscourts.gov/proselitigants, as well as the Court’s Legal Help Center for

                                   4   unrepresented parties. The Legal Help Center may be reached by phone at (415)782-8982.
                                                                                                           ISTRIC
                                   5                                                                  TES D      TC
                                              IT IS SO ORDERED.                                     TA




                                                                                                                           O
                                                                                               S
                                   6




                                                                                                                            U
                                                                                              ED




                                                                                                                             RT
                                       Dated: May 12, 2021
                                                                                                                   DERED




                                                                                          UNIT
                                   7
                                                                                                           O OR
                                                                                                   IT IS S
                                                                                      ______________________________________
                                   8




                                                                                                                                   R NIA
                                                                                                    Donna M. Ryu
                                   9                                                                                 yu
                                                                                                               M. RJudge
                                                                                            United States Magistrate




                                                                                          NO
                                                                                                                onna
                                                                                                    Judge D




                                                                                                                                   FO
                                  10



                                                                                           RT




                                                                                                                               LI
                                                                                                   ER

                                                                                              H




                                                                                                                           A
                                  11
                                                                                                        N                      C
                                                                                                            D IS T IC T   OF
                                  12                                                                              R
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      4
